Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 24, 2022, wherein claims 1, 5-8, 11, 15, 16, 18, and 19 are amended.  This application is a national stage application of PCT/US18/59165, filed November 5, 2018, which claims benefit of provisional application 62/681104, filed November 3, 2017.
Claims 1-19 are pending in this application.
Claims 1-19 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted October 24, 2022, with respect to the rejection of claims 1-9 and 11-19 under 35 USC 112(b) for indefinitely referring to a product “derived from” various chemical moieties, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to remove the indefinite limitation.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih. (US patent 5037930, of record in previous action)
Independent claim 1 is directed to a conjugate of a cellulose moiety and a pendant group containing certain specific linker, spacer, and lactam moieties.  Independent claim 11 is directed to a similar polymer but requires that the linking moiety be an ether.  Claims 18 and 19 are directed to compositions comprising these two structures respectively.  In the absence of the recitation of any additional components, any occurrence of the polymer itself would be interpreted as anticipating a composition of the polymer.  Dependent claims 3, 10, and 12 specifically define the structure of the cellulose by a particular chemical formula.  Dependent claims 3, 4, 13, and 14 further define the structure of the cellulose in terms of particular cellulose ether derivatives.  Dependent claim 6 further defines the structure of the linking group.  Dependent claims 7 and 15 further define the structure of the spacer group.  Dependent claim 8, 9, 16, and 17 further define the structure of the lactam moiety.
	Shih et al. discloses copolymers grafted onto hydroxy-containing cellulose polymers, comprising lactam-containing monomers and quaternary ammonium containing monomers. (column 2 lines 22-34) One of the subunits is a lactam-containing monomer containing an amide that falls within the scope of L1 in claims 1, 6, and 18 and L2 in claims 11 and 19, as well as an alkylene falling within the scope of S in claims 1, 7, 8, 11, 15, and 18-19.  The cellulose polymer can be alkyl cellulose or hydroxyalkyl cellulose, which are cellulose ether moieties according to the present claims. (column 4 lines 29-36) The polymerized product (column 4 lines 61-67) has a structure falling within the scope of the present claims, thereby anticipating the claimed structure.
	Response to Arguments: Applicant’s arguments, submitted October 24, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that there are significant structural differences between the polymers described in the claims and those described by Shih et al.  Specifically, Applicant argues that the linking and spacer group recited in the structure in present claim 1 are not disclosed by Shih et al.  However, looking at the structure of the polymers that would result from grafting the monomers recited by Shih et al. onto cellulose, the structure would be:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Copolymer of preferred group PEAA)
	This structure contains a cellulose, which naturally contains hydroxyl groups, a polyvinyl backbone which is attached to the cellulose by an ether bond, thereby making it a cellulose ether, an amide which falls within structure L1, an alkylene which falls within structure X, and a lactam.  While Applicant may envision a different, non-polymerized structure, the claims as written include this structure in their broadest reasonable interpretation.
	Applicant further contrasts the specific examples described by Shih et al. with the specific examples recited in the specification.  However, the presence of specific preferred embodiments in the specification does not serve to limit the scope of the claims unless the claims specifically describe these examples in a limiting manner.
	For these reasons the rejection is deemed proper and made FINAL.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US patent 4831097, of record in previous action)
Independent claim 1 is directed to a conjugate of a cellulose moiety and a pendant group containing certain specific linker, spacer, and lactam moieties.  Independent claim 11 is directed to a similar polymer but requires that the linking moiety be an ether.  Claims 18 and 19 are directed to compositions comprising these two structures respectively.  In the absence of the recitation of any additional components, any occurrence of the polymer itself would be interpreted as anticipating a composition of the polymer.  Dependent claims 3, 10, and 12 specifically define the structure of the cellulose by a specific chemical formula.  Dependent claims 3, 4, 13, and 14 further define the structure of the cellulose in terms of particular cellulose ether derivatives.  Dependent claim 6 further defines the structure of the linking group.  Dependent claims 6, 7 and 15 further define the structure of the spacer group.  Dependent claim 8, 9, 16, and 17 further define the structure of the lactam moiety.
	Chuang et al. discloses quaternized cellulosic graft polymers having a formula comprising a lactam moiety and a quaternized amino amide or amino ester. (column 1 lines 40-65) When z-1 and R4 is hydroxy in this structure the compound is further reasonably considered to be one “derived from a cyclic ether” as recited in claim 5 or from the reaction of cellulose with an epoxide as recited in claim 10.  A preferred embodiment of the cellulose is hydroxyethyl cellulose as recited in claims 2-4.  In another embodiment the group R2 in this structure is a linking group containing an ester or amide, and a further alkyl containing a quaternized ammonium heteroatom as recited for group S in the present claims. (column 2 line 56 – column 3 line 6) These grafted copolymers therefore anticipate the claimed invention.
Response to Arguments: Applicant’s arguments, submitted October 24, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Chuang et al. does not describe the specific groups L1 and X recited in the present claims.  However as with the rejection over Shih et al. above, the structure of the copolymer described by Shih et al. ends up being:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Preferred structure of Chuang et al.)
This group once again can be seen to contain a cellulose ether, an ester, and a spacer interrupted by a nitrogen heteroatom, connecting the lactam to the cellulose.  It therefore falls within the broadest reasonable interpretation of the structure A-(L1-X-(B)k)q recited in the claims.
Applicant’s arguments concerning the specific examples in the specification are additionally not found persuasive for the same reasons described previously with respect to Shih et al.
For these reasons the rejection is deemed proper and made FINAL.

Furthermore it is noted that if the claims were to be amended in such a way as to actually exclude species wherein the conjugate contains a polymerized vinyl monomer as appears to be assumed by Applicant’s arguments, the claims would still be obvious over Chuang et al.  Specifically, the structure of the graft disclosed by Chuang et al. ,for example column 1 lines 40-65 define a degree of polymerization of the vinyl monomer of 1 to 1000.  Since this number encompasses a single monomer (1) it would render obvious an embodiment wherein the attached group was not a polymer but a single carboxyalkyl ether.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10081757. (of record in previous action, herein referred to as ‘757) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘757 render the claimed invention obvious.
Independent claim 1 of ‘757 claims a polymer having a hydroxyl group which has been reacted with a compound having an epoxy group and a vinyl amide.  Dependent claims 2 and 3 further define the polymer having a hydroxyl group as being selected from options including cellulose and hydroxyethyl cellulose, thereby meeting the same limitations recited in the present claims, for example claims 1-4.  Dependent claim 6 of ‘757 describes a structure having linker, spacer, and amide moieties meeting the limitations of L, S, and B groups recited in the present claims.  While the claims of ‘757 do not specifically claim such a conjugate where the polymer is cellulose or hydroxyethyl cellulose, it would have been obvious to one of ordinary skill in the art at the time of the invention to attach the lactam-containing pendant group described in claim 7 of ‘757 to cellulose or hydroxyethyl cellulose as the base polymer.  One of ordinary skill in the art would have seen the recitation of these polymers in claims 2 and 3 of ‘757 as suggesting using them as the base polymer in any of the specific embodiments recited in the dependent claims of this reference.
Response to Arguments: Applicant’s arguments, submitted October 24, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are essentially the same as those made with respect to Shih et al. and Cheung et al. above, pointing to the structure claimed by ‘757 and that recited by the claims.  This argument is not persuasive for the same reasons as discussed above, namely that the claimed structure is broadly defined in such a way that a grafted polyvinyl or polyethylene polymer group could fall within the broadest reasonable interpretation of “X” in the claimed structure.  Additionally in an embodiment wherein m is 1, which is included within the range recited in the claims of ‘757, the alkylene group connecting R2 to the lactam structure is definitely an embodiment falling within “X” in the claims.  Therefore the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/7/2022